Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments is persuasive. Sushkevich discloses different materials that vary significantly in structure and properties. In the cited prior art article, a BEA-type zeolite with a highly dispersed zirconia (not mesoporous) was used. Thus the prior art does not teach or fairly suggest a one-stage method for production of butadiene, the method comprising the step of reacting by conversion of ethanol or a mixture of ethanol with acetaldehyde in a gaseous phase in the presence of a solid phase catalyst, wherein the solid phase catalyst is comprised of comprises a mesoporous Zr-containing zeolite having a BEA type structure, the mesoporous Zr-containing zeolite containing micropores comprising 60-90% of a total pore volume of the mesoporous Zr-containing zeolite, mesopores comprising 10-40% of the total pore volume of the mesoporous Zr-containing zeolite, and at least one metal in a zero oxidation state selected from the group consisting of silver, copper, golda and combinations of thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/           Primary Examiner, Art Unit 1772